DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
The amendment filed on April 29, 2022 cancelled no claims.  Claims 1, 4, 6-10, 15-19 and 22 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1, 3-10, 12-19, and 21-23.

 Affidavit or Declaration Under 37 CFR 1.132
	The declaration under 37 CFR 1.132 filed April 29, 2022 is insufficient to overcome the rejection of claims 1, 3-10, 12-19, and 21-23 based upon the claims being directed to an abstract idea without significantly more under 35 U.S.C. 101 and the obviousness rejection under 35 U.S.C. 103 as set forth in the last Office action because:  
In regards to item 10: The problem identified in paragraphs 42-43 is not a technological problem but an abstract problem directed to transmitting incentives to consumers travelling to unfamiliar geographic areas.  Any limitation directed to merely transmitting an advertisement/incentive is clearly part of the abstract idea under Step 2A, Prong 1 and as such cannot be considered an additional element under Step 2A, Prong 2 or significantly more under Step 2B.  Even if the transmitting were removed from the abstract idea it would clearly be insignificant extra solution activity. Additionally, the claims do not require that the consumer be traveling to unfamiliar geographic areas to receive the incentives, thus the claims are clearly directed to known channels.
In regards to item 11: As per paragraphs 47-53, the claims do not require that the multi-party payment processing system to notify the consumer in real time.  According to the claims it is the at least one host computing device that performs this step.  Thus, the argument is moot.
In regards to items 12 and 13: The claims do not require that the multi-party payment processing network perform any tracking or triggering or be modified in any way.  The claims merely require that the host computing device receive the transaction data from the multi-party payment processing network.  Thus, the argument is moot.
 In regards to items 14, 15 and 16: The claims do not require that any conventional electronic messages be modified in any way by the claimed at least one host computing system or the multi-party payment processing network. It is also clear that no modification is necessary given that the message formats are ISO standards. Even if a modification was required it would be by the merchant system which is outside of the scope of the claimed invention. Thus, the argument is moot.
In regards to items 17, 18, and 19, since the communication protocols are standards which are apparently used by the claimed invention, then the capability for the message to contain the required data must be present. Additionally, no modification of any standard or message is found in the claims. Finally, the message would be formatted by the merchant device and as such any modification that might be necessary would be outside the scope of the claimed invention which is limited to the claimed functions of the at least one host computing system and multi-party payment processing network. Thus, the argument is moot.
In regards to item 20, it is clear from the above responses that no technical solution is present in claim 1. According to claim 1 the only functions performed by the claimed invention are receiving, storing, sending identifying, determining and generating which are all part of the abstract idea because they merely gather data, analyze data, determine result, generate tailored content based on the results, and transmit the results.  As these are all part of the abstract idea, they cannot be considered additional elements and it must be the additional elements that result in a technical solution and in the instant case the additional elements are just general-purpose computer that perform no technical function.  Finally, all of the steps directed to sending, receiving, and storing data if removed from the abstract idea would be considered insignificant extra solution activities which cannot transform an abstract idea into a practical application. Thus, the argument is not convincing.
In regards to items 21, 22 and 25: The claimed invention merely receives data from or transmits data to the digital wallet and the merchant portal.  Thus, the digital wallet and merchant portal are outside the scope of the claimed invention which is limited to the at least one host computing device and the multi-party payment processing network and the functions they perform.  Thus, the argued technical improvements are either outside of the scope of the claims or cannot be technical improvement of the claimed invention because they are insignificant extra solution activities such as transmitting, receiving, and/or storing data.  Thus, the argument is not convincing.
In regards to items 23-24, the routing through the multi-party payment processing network is merely receiving and transmitting and as such cannot transform the abstract idea into a practical application. The identifying, determining, and generating steps are all clearly part of the abstract idea and as such cannot be considered addition elements.  Only additional elements can transform the abstract idea into a practical application as such no technical improvement is claimed.  Thus, the argument is not convincing.
In regards to items 26-29: the functions performed by the digital wallet and the point of sale terminal are outside of the scope of the claimed invention which is limited to the at least one host computing device and the multi-party payment process network and the operations perform by these devices. As such, any technical improvement performed by the digital wallet or point of sale device are not a technical improvement of the claimed invention.  The claimed invention merely performs the steps of receiving, storing, sending identifying, determining and generating which are all part of the abstract idea because they merely gather data, analyze data, determine result, generate tailored content based on the results, and transmit the results.  As these are all part of the abstract idea, they cannot be considered additional elements and it must be the additional elements that result in a technical solution.  Additionally, the claims do not require any piggybacking on ISO standards and even if they did it would be performed by the merchant device or digital wallet which are outside the scope of the claimed invention. Thus, the argument is not convincing.
In regards to item 30, the argument directed to the 35 USC 103 rejection merely references the prior art of Brock.  However, the prior art of Brock in view of Woo in view of Lulic in further view of Jones. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nonetheless, the amendment filed April 29, 2022 required that the examiner change the rejection such that the prior art of Lulic which was used to teach the argued limitation has been replaced with the prior art of Unser. Thus, the argument is moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims herein are directed to a system, method and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1, 3-10, 12-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim(s) 1, 10, and 19 recite(s) the following abstract idea: 
receiving, from a cardholder, consent from the cardholder to enroll in an incentive service; 
storing, in response to the received consent, cardholder data, the cardholder data associated with the enrolled cardholder; 
receiving, from a merchant portal, respective affiliate agreement information from a plurality of merchants to enroll the plurality of merchants in the incentive service; 
storing, in response to the received respective affiliate information agreements, respective merchant data and predetermined geofenced areas for each of the plurality of merchants in the database; 
receiving financial transaction card originated messages, the financial transaction card originated messages being compliant with a communications standard governing message types, data elements, and code values of the financial transaction card originated messages, the financial transaction card originated messages including transaction data for a plurality of payment-by-card transactions originating at the plurality of merchants, each of the financial card originated messages being addressed to a respective issuer of an account proffered for a corresponding one of the payment-by-card transactions and being received in real time with respect to the proffer, wherein the plurality of payment-by-card transactions are initiated from a plurality of geographic locations; 
identifying, in real time, from the transaction data for the plurality of payment-by- card transactions using the cardholder data and the merchant data, a first payment-by-card transaction, wherein the first payment-by-card transaction was initiated between the enrolled cardholder and a first enrolled merchant of the plurality of merchants; 
determining the respective predetermined geofenced area corresponding to the first enrolled merchant; 
identifying, in real time for the first payment-by-card transaction, at least one affiliated merchant of the first enrolled merchant, wherein the at least one affiliated merchant is located in the predetermined geofenced area of the first enrolled merchant; 
generating, in response to identifying the at least one affiliated merchant, a machine-readable element including information associated with an affiliate incentive offer for the at least one affiliated merchant, the machine-readable element being scannable by the at least one affiliated merchant to redeem the affiliate incentive offer;
sending, in real time, the machine-readable element including the information associated with the affiliate incentive offer to the enrolled cardholder; 
identifying one of the received real time financial transaction card originated messages as corresponding to a second payment-by-card transaction initiated subsequent to sending the machine readable element and between the enrolled cardholder and the at least one affiliated merchant, wherein identifying the second payment-by-card transaction comprises detecting, in the transaction data in the one of the received financial transaction card originated messages, the information associated with the affiliate incentive offer included in the machine readable element; and 
dynamically determining, in response to identifying the second payment-by-card transaction, an affiliate fee payable from the at least one affiliated merchant to the first enrolled merchant. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because the claims merely receive data regarding transaction and agreements (both customer and merchant), analyze the data to determine advertisements and fees, determine results based on the analysis, generate tailored content based on the results and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a host computing device with a processor and memory, a multi-party payment processing network, a digital wallet application, a mobile computing device, a database, a merchant computing system and a point of sale device capable of scanning. The multi-party payment processing network, a digital wallet application, a mobile computing device, a merchant computing system,  and a point of sale device capable of scanning being additional elements that are outside the scope of the claimed system, method, and computer program product implemented by a host computing device . The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a host computing device with a processor and memory, a multi-party payment processing network, a digital wallet application, a mobile computing device, a database, a merchant computing system and a point of sale device capable of scanning to perform the claimed functions amounts to no more than mere instructions to apply the exception using generic computer components.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 33-34, 36-38, 120-121 and figures 4-5 of the applicant’s specification which depict general purpose computers and databases used in the system; page 1, paragraph 3 of the Woo reference which indicates that electronic wallets are conventional), and Richard PGPUB: 2012/0253913 in paragraph 69 which indicates point of sale devices capable of scanning is old and well known)); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, from a digital wallet application executing on a mobile computing device of a cardholder, consent from the cardholder to enroll in an incentive service; 
storing, in response to the received consent, cardholder data in a database, the cardholder data associated with the enrolled cardholder; 
receiving, from a merchant portal executing on respective merchant computing devices, respective affiliate agreement information from a plurality of merchants to enroll the plurality of merchants in the incentive service; 
storing, in response to the received respective affiliate information agreements, respective merchant data and predetermined geofenced areas for each of the plurality of merchants in the database; 
receiving financial transaction card originated messages via the multi-party payment processing network, the financial transaction card originated messages being compliant with a communications standard governing message types, data elements, and code values of the financial transaction card originated messages, the financial transaction card originated messages including transaction data for a plurality of payment-by-card transactions originating at the plurality of merchants, 2PATENTeach of the financial transaction card originated messages being addressed to a respective issuer of an account proffered for a corresponding one of the payment-by-card transactions and being received in real time with respect to the proffer, 21652-00905wherein the plurality of payment-by-card transactions are initiated from a plurality of geographic locations; and
sending, in real time the machine-readable element including the information associated with the affiliate incentive offer to the digital wallet application executing on the mobile computing device of the enrolled cardholder.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 3-9; 12-18 and 21-23 appear to merely further limit the abstract idea by adding an additional limitation regarding processing the affiliate fee which would be considered part of the abstract idea (claims 3, 12, and 21); further limit the determining of the affiliate fee which would be considered part of the abstract idea (claims 4, 13, and 22); further limit the enrolling of cardholders and merchant and accepting parameters which would be considered part of the abstract idea (claims 5 and 14); further limit the retrieval of data which would be considered part of the abstract idea (claims 6 and 15); further limit the location determination and use; as well as the sending of the machine readable element and offer which would be considered part of the abstract idea (claims 7, 8, 16, 17, and 23); further limit the type affiliate incentive offer which would be considered part of the abstract idea (claims 9 and 18), and therefore only limit the application of the abstract idea and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1, 3-10, 12-19, and 21-23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brock et al. (United States Patent Number: US 10,949,888) in view of Woo et al. (KR 20170017637) in view of Unser et al. (PGPUB: 2015/0348028) in further in view of Jones et al. (United States Patent Application Publication Number: US 2011/0040756).
Claims 1, 10 and 19: Brock discloses an electronic payment card processing system, a method for electronically notifying a cardholder of a location-based affiliate merchant offer when making a payment card transaction with an enrolled merchant, and a non-transitory computer readable medium that includes computer executable instructions for notifying a cardholder of a location-based affiliate merchant offer when making a payment card transaction with an enrolled merchant comprising: 
at least one host computing device comprising at least one processor in communication with a memory device, wherein the at least one host computing device is configured to: (Column 20 lines 1-28 and column 21 lines 15-30: computer system performing claimed function includes one or more processors and one or more memories; Figure 1: multiple merchants in the system); 
receive, from a digital wallet application executing on a mobile computing device of a cardholder, consent from the cardholder to enroll in an incentive service;
The prior art of Brock discloses receiving, from a promotion application, executing on a mobile computing device of a cardholder, consent from the cardholder to enroll in an incentive service in at least paragraph column 7 lines 55-column 8 line 14 and column 17, lines 44-53 (the customer is required to have an account with the promotion system ("promotion service account") before the promotion system can identify the past purchases; the promotion service account is created by the customer going through a registration process with the promotion system; the customer can register using a mobile application or an online website to communicate with the promotion system.
The prior art of Brock does not disclose that the promotion mobile application is also digital wallet. 
However, the analogous prior art of Woo discloses that it is well known for a promotion service to be a digital wallet in at the page 1, paragraph 1 (the abstract); page 1, paragraph 4 (in the conventional electronic wallet service, a payment card and coupon are registered); and page 2, paragraph 9 (the electronic wallet service providing server can receive payment means information including credit card, membership discount card, coupon, mileage, gift certificates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the additional electronic wallet features of Woo, in the promotion service of Brock.
The rational for doing so is that it can be seen that each element claimed is taught in either Brock or Woo and adding the ability to make a credit card purchases through a digital wallet, neither changes nor effect the normal functions of the promotional service as taught by Brock. The obtaining and providing of promotions would be performed in the same way even with the addition of digital wallet capabilities.  Since the functionalities of the elements in Brock and Woo do not interfere with each other, one of ordinary skill in the art would have recognized that the results of the combination would be predictable.  As such, it would merely require combining prior art elements according to known methods to yield predictable results.  
store, in response to the received consent, cardholder data in a database, the card holder data associated with the enrolled cardholder: (Brock - Column 10 lines 19-28: the promotion system also includes a user account database, a financial account database, and a transaction history database, all of which operate as storage for various data utilized by the promotion system in facilitating the generation and processing of promotions ( e.g., data associated with a set of factors that are correlated to determine the what, when, where, and how to generate the promotion); 
receive, via the merchant portal executing on respective merchant computing devices, respective affiliate agreement information from a plurality of merchants to enroll the plurality of merchants in the incentive service: (Brock - Column 13 lines 23-58: the promotion system establishes a relationship between multiple merchants for the generation and processing of promotions ("promotion relationship"); the established relationship can be, for example, one factor of a set of factors considered by the promotion system when generating the promotion; the promotion system provides an interface that allows different merchants to connect with one another to establish the promotion relationships; the promotion system provides an interface that allows a particular merchant to register with the promotion system to establish a promotion relationship with any merchant(s); once a promotion relationship is established (e.g., a merchant either registers to indicate interest in the promotion program or to indicate specific merchants with whom to participate in the program), the promotion system can facilitate the generation and/or redemption of the promotion between the different merchants); 
store, in response to the received respective affiliate information agreements, respective merchant data and predetermined geofenced areas for each of the plurality of merchants in a database; (Brock - Column 10 lines 19-28, the promotion system also includes a user account database, a financial account database, and a transaction history database, all of which operate as storage for various data utilized by the promotion system in facilitating the generation and processing of promotions (e.g., data associated with a set of factors that are correlated to determine the what, when, where, and how to generate the promotion);  Column 13 lines 25-44: the established relationship can be one factor of a set of factors considered by the promotion system when generating the promotion; the different merchants can choose to establish the promotion relationships between specific merchants with merchant locations that are geographically proximate ( e.g., two franchise merchants with stores that are located in the same downtown area);  the promotion system can identify potential merchants to establish the relationships as recommendations displayed ( e.g., via the interface) to the different merchants ( e.g., to select and establish a promotion relationship); the potential other merchants can be geographically proximate merchants or those located in a different geographical area that offer services and/or goods that are complementary to the particular merchant; Column 5 lines 43- column 6 lines 21: the promotion system can then correlate various data associated with one or more factors in a set of factors to decide the "what, when, where, and how" for generating the promotion; the set of factors can include, for example, a spending trend, a predetermined distance within a geographical location (e.g., within a 5 mile radius), a specified low-customer-volume time of day to send out the promotions (e.g., predicted off-peak hours for a merchant), a current time of day at which a current transaction takes place ("timestamp") (e.g., a merchant currently experiencing low customer volume is promoted), the demographics of target customers (e.g., teenagers, males between 22-30, working professionals, shoe aficionados, etc.), the target item(s) to offer in the promotion (e.g., particular items are promoted based on an inventory surplus), promotional value of the promotion ( e.g., dollar amount, percentage, or free item), the selected set of merchants that have requested for the service from the promotion system (e.g., only five merchants in the area have signed up to have promotions about them be placed in other merchants' receipts); the particular merchant can request, or specify, promotion criteria to be taken into consideration by the promotion system for generating the promotion; the particular merchant can specify the target customer demographics desired by the particular merchant (e.g., teenagers, males between 22-30, working professionals, shoe aficionados, etc.), the target item(s) that the particular merchant is willing to offer a promotion, the promotional value, the specified time of low customer volume ( e.g., unusually slow traffic between the hours of 10 AM and 2 PM), the target merchant location (e.g., a merchant has different coffee shop locations); the promotion system incorporates the promotion criteria received from all merchants in the set of selected merchants as factors in its own set of factors to generate the promotion; Column 5 lines 43- column 6 lines 21: the factors include a predetermined distance within a geographical location (e.g., within a 5 mile radius)). 

a multi-party payment processing network for processing payment-by-card transactions configured to: transmit, in real time, to the at least one host computing device financial transaction card originated messages via the multi-party payment processing network, the financial transaction card originated messages being compliant with a communications standard governing message types, data elements, and code values of the financial transaction card originated messages, the financial card originated messages including transaction data for a plurality of payment-by-card transactions originating at the plurality of merchants, each of the financial transaction card originated messages being addressed to a respective issuer of an account proffered for a corresponding one of the payment-by-card transactions, wherein the plurality of payment-by-card transactions are initiated from a plurality of geographic locations;
Brock and Woo disclose transmitting financial card originated messages, via a multi-party payment processing network configured to transmit to the at least one host computing device financial transaction card originated messages via the multi-party payment processing network, the financial card originated messages including transaction data for a plurality of payment-by-card transactions originating at the plurality of merchants, wherein the plurality of payment-by-card transactions are initiated from a plurality of geographic locations in at least column 9, line 62 through column 10, line 11; column 10, line 62 through column 11, line 14; column 12, 32-36; column 15, lines 14-39; column 16, lines 53-66; column 19, lines 15-34; and column 25, lines 3-25 where at least four parties make up a multi-party payment processing network (a promotion server that processes payments through a financial institution based on transaction data transmitted from both a first merchant transaction system and second merchant transaction system, the four systems are all networked together thus making up a multi-party payment processing network) and both the first merchant transaction system and second merchant transaction system transmit their financial card originated messages including transaction data over the multi-party processing network to the promotion server which facilitates all transaction from the merchants such as processing the payments. As well as at least Brock column 15, lines 60-65 and 14, lines 10-15 which it discloses that the geographical location for at least the first and second merchant is different and that the geographical location is part of the transaction information. 
However, the multi-party payment processing network of Brock and Woo does not disclose that any of the parties issued the financial transaction card or that a third-party multi-party payment processing network is used. Brock and Woo also do not disclose that the messages are compliant with standards governing financial transaction card originated messages.  As such, Brock and Woo do not disclose a multi-party payment processing network for processing payment-by-card transactions configured to: transmit, in real time, to the at least one host computing device financial transaction card originated messages via the multi-party payment processing network, the financial transaction card originated messages being compliant with a communications standard governing message types, data elements, and code values of the financial transaction card originated messages, the financial card originated messages including transaction data for a plurality of payment-by-card transactions originating at the plurality of merchants, each of the financial transaction card originated messages being addressed to a respective issuer of an account proffered for a corresponding one of the payment-by-card transactions.
The analogous art of Unser discloses that it is well known to use a third party that is a multi-party payment processing network for processing payment-by-card transactions for performing the steps of:  receiving, in real time, from merchants and transmitting, in real time, to the at least one host computing device, financial transaction card originated messages via the multi-party payment processing network, the financial transaction card originated messages being compliant with a communications standard governing message types, data elements, and code values of the financial transaction card originated messages, the financial card originated messages including transaction data for a plurality of payment-by-card transactions originating at the plurality of merchants, each of the financial transaction card originated messages being addressed to a respective issuer of an account proffered for a corresponding one of the payment-by-card transactions in at least paragraph 24 (a transaction card system, such as a payment card network operated by MasterCard International Incorporated; the payment card network, as described herein, is a four-party payment card network; and a set of proprietary communications standards promulgated by MasterCard International Incorporated for the exchange of financial transaction data and the settlement of funds between financial institutions that are members of the payment card network and merchants); paragraphs 15 and 62 (where a cardholders transaction data is required to obtain discounts or other incentives based on a mandate from a third party) paragraph 17 (where mandated transaction data is appropriately summarized and delivered to the third party); .
I would have been obvious to one of ordinary skill, before the effective filing date of the invention, to modify the invention of Brock and Woo such that rather than the merchants sending the transaction data to the promotion server and having the promotion server process the payment with the financial institution, they would instead send the transaction data to the multi-party payment processing network that issued the card; and the multi-party payment processing network that issued the card would then transmit, in real time, to the at least one host computing device financial transaction card originated messages via the multi-party payment processing network, the financial transaction card originated messages being compliant with a communications standard governing message types, data elements, and code values of the financial transaction card originated messages, the financial card originated messages including transaction data for a plurality of payment-by-card transactions originating at the plurality of merchants, each of the financial transaction card originated messages being addressed to a respective issuer of an account proffered for a corresponding one of the payment-by-card transactions.
The rationale for doing so is that doing so merely requires the simple substitution of one known element for another to obtain predictable results. The only difference between Brock and Woo and the claimed subject manner is that Brock and Woo do not disclose the flow of the transaction data from the merchant to a multi-party payment processing network that issued the financial transaction card and then said network transmitting the transaction data to the promotion server. Instead the invention of Brock and Woo used a different flow of the transaction data whereby the merchant transmits the transaction data to the promotion server that determines discounts and incentives and the promotion server transmits the transaction data to the financial institution for settling. The invention of Unser discloses the transaction data flow is from the merchant to the multi-party payment processing network that issued to financial transaction card which is then transmitted from the network to the third party that determines whether an incentive or discount is proper based on the transaction data. Thus, the invention of Unser shows that the claimed flow of transaction data for payment processing as well as incentive and discount determination was known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is the flow of the transaction data of the Unser references for the flow of the transaction data in the Brock and Woo reference.  Thus, the simple substitution of one known element for another producing the predictable result of reducing the merchants costs by eliminating an additional service fee charged by the promotion system in Brock: Column 16, lines 53-61, but still enabling the promotion system to operate in the manner disclosed.
the at least one host computing device further configured to:
receive, in real time with respect to the proffer, the financial transaction card originated messages via the multi-party payment processing network (Brock: Column 10, line 62 through Column 11, line 14 as modified above by Unser Paragraphs 15, 17 and 62); 
identify, in real time with the at least one host computing device, from the transaction data for the plurality of payment-by-card transactions using the cardholder data and the merchant data from a database, a first payment-by-card transaction, wherein first payment-by-card transaction was initiated between the enrolled cardholder and a first enrolled merchant of the plurality of merchants; (Brock - Column 9 lines 21-32: the system generates a receipt for the first transaction and adds the promotion for the second merchant to the receipt based on analyzing the data associated with the set of factors;  Column 2 lines 29-64: system determines spending trend by identifying the specific purchase in the first transaction and an identifier associated with the customer; using the payment card number the system identifies all other past purchase and correlates them with the  current purchase item; one the spending trend is identified, the system selects from a specified group of merchants that is located within a specified distance from the geographical location of the first merchant and provides products correlated to the spending trend of the customer; Column 14, lines 15-32: the system receives an indication that a first transaction has occurred at a first merchant location of a first merchant which facilitates the generation and redemption of promotions)
determine, from a database, the respective predetermined geofenced area corresponding to the first enrolled merchant (Brock - Column 9 lines 21-32: the system generates a receipt for the first transaction and adds the promotion for the second merchant to the receipt based on analyzing the data associated with the set of factors;  Column 2 lines 29-64: system determines spending trend by identifying the specific purchase in the first transaction and an identifier associated with the customer; using the payment card number the system identifies all other past purchase and correlates them with the  current purchase item; one the spending trend is identified, the system selects from a specified group of merchants that is located within a specified distance from the geographical location of the first merchant and provides products correlated to the spending trend of the customer; Column 14, lines 15-32: the system receives an indication that a first transaction has occurred at a first merchant location of a first merchant which facilitates the generation and redemption of promotions);
identify, from the database and in real time for the first payment-by-card transaction, at least one affiliated merchant of the first enrolled merchant, wherein the at least one affiliated merchant is located in the predetermined geofenced area of the first enrolled merchant areas; (Brock - Column 9 lines 21-32: the system generates a receipt for the first transaction and adds the promotion for the second merchant to the receipt based on analyzing the data associated with the set of factors;  Column 2 lines 29-64: system determines spending trend by identifying the specific purchase in the first transaction and an identifier associated with the customer; using the payment card number the system identifies all other past purchase and correlates them with the  current purchase item; one the spending trend is identified, the system selects from a specified group of merchants that is located within a specified distance from the geographical location of the first merchant and provides products correlated to the spending trend of the customer; Column 14, lines 15-32: the system receives an indication that a first transaction has occurred at a first merchant location of a first merchant which facilitates the generation and redemption of promotions)
generate, in response to identifying the at least one affiliated merchant, a machine readable element including information associated with an affiliate incentive offer for the at least one affiliated merchant, the machine readable element scannable by a point of sale device of the at least one affiliated merchant to redeem the affiliate incentive offer (Brock Column 17, lines 63: the promotion system generates the promotion in the form of a promotion identifier such as a bar code or QR code; Column 18, lines 25-48: customer present the QR code or two-dimensional code for redemption by scanning; Column 2, lines 43-64 and Column 5, lines 10-42: the generation of the promotion is performed in response to the selection of a second merchant from a specified group of merchants);
send, in real time the machine readable element including information associated with the affiliate incentive offer to the digital wallet application executing on the mobile computing device of the enrolled cardholder; (Brock - column 17, lines 31-63: the promotion with the QR code associated with a product the second merchant is sent to the promotion mobile application of the customers previously combined with Woo: Page 1, Paragraph 1; Page 1, Paragraph 4; and Page 2, Paragraph 9);  
identify, with the at least one host computing device, one of the received real time financial transaction card originated messages as corresponding to a second payment-by-card transaction initiated subsequent to sending the machine readable element and processed over the multi-party payment processing network between the enrolled cardholder and the at least one affiliated merchant, wherein identifying the second payment-by-card transaction comprises detecting, in the transaction data in the one of the received financial transaction card originated messages, the information associated with the affiliate incentive offer included in the machine readable element (Brock – Column 2, line 65 through Column 3, line 13: the transaction at the second merchant occurs subsequent to the sending of the QR code; Column 3 lines 54-61: the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants; the promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion;  Column 18, lines 35-41: customer presents the promotion, the QR code (or two-dimensional code) is scanned to redeem the promotion, the QR code (or two-dimensional code) is sent as part of the transaction data; and Column 16 lines 53-57: he promotion system can facilitate all transactions that take place on POS devices of various merchants ( e.g., merchants that render different products and/or services from one another), in exchange for a service fee from the respective merchant(s)); and 
dynamically determine, in response to identifying the second payment-by-card transaction, an affiliate fee payable from the at least one affiliated merchant to the first enrolled merchant (Brock - Column 3 lines 54-61: the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants. The promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion). 
	While Brock, Woo and Unser clearly teaches storing the information for performing the credit card implemented coupon referral system in databases (see at least Brock column 10 lines 12-27), Brock, Woo and Unser do not expressly teach that all this information could be combined into one database. 
	However, Jones which is in the art of providing advertisement recommendations (see abstract and Figures 5-6) teaches that all this information could be combined into one database (see paragraph 0047, note: It will be apparent to a person skilled in the art that numerous such variations may be employed for storing data such as the user profiles, behavioral characteristics, and status information, wherein such data or parts thereof may be combined into a single database or distributed over multiple databases without deviating from the spirit and scope of the present invention). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brock, Woo and Unser with the aforementioned teachings from Jones with the motivation of performing a common computer element of data may be stored in one or more multiple databases (see Jones paragraph 0047), when storing the information to be used in performing the credit card coupon referral method is known (see Brock column 10 lines 12-27). 

Claims 3, 12, and 21:  Brock, Woo, Unser and Jones disclose the system of claim 1, the method of claim 10, and the non-transitory computer readable medium of claim 19, wherein the at least one host computing device is further configured to process the affiliate fee over the multiparty payment processing network (Brock: Column 3 lines 54-61: the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants. The promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion; and Column 16 lines 53-57: the promotion system can facilitate all transactions that take place on POS devices of various merchants ( e.g., merchants that render different products and/or services from one another), in exchange for a service fee from the respective merchant(s)). 

Claims 4, 13 and 22: Brock, Woo, Unser and Jones disclose the system of claim 1, the method of claim 10, and the non-transitory computer readable medium of claim 19,  wherein the at least one host computing device is further configured to dynamically determine the affiliate fee based on at least one of: i) a time interval between the first payment-by-card transaction and the second payment-by-card transaction, wherein a longer time interval results in a reduction of the affiliate fee,  ii) a geographic distance between the first enrolled merchant and the at least one affiliated merchant, wherein a larger geographic distance results in a reduction of the affiliate fee, or ii)     a first market segment of the first payment-by-card transaction and a second market segment of and the second payment-by-card transaction, wherein if the first market segment is the same as the second market segment the affiliate fee is reduced (Brock: Column 18 lines 49-64: the promotion system identifies a timestamp of the second transaction in order to determine the promotional value of the promotion; the promotion is configured to decrease incrementally in promotional value in accordance with the passage of time; for example, the 10% can decrease to 5% if redeemed more than 2 hours after the first transaction, and can decrease to 0% if more than 3 hours (i.e., "expired");  such incremental decrease in value provides an incentive for the customer to visit the second merchant as soon as possible in order to enjoy the full promotional value; the promotion system determines the promotional value by calculating the change in time between the first timestamp associated with the first transaction (in which the promotion is generated) and the second timestamp associated with the second transaction (in which the promotion is applied, or redeemed); and Column 3 lines 54-61: the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants; the promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion). Examiner’s note: only one of the alternatives required by the claims.  Referral fees are in response to redeemed promotions, promotions expire after for example 3 hours as discussed above, therefore the referrer gets a reduction of the fee to zero.)  

Claims 5 and 14: Brock, Woo, Unser and Jones disclose the system of claim 1 and the method of claim 10, wherein the at least one host computing device is further configured to: 
enroll cardholders; (Brock - Column 7 lines 55- Column 8 line 14: the promotion system can identify all other past purchases of the customer by using the payment card number of the payment card; the customer is required to have an account with the promotion system ("promotion service account") before the promotion system can identify the past purchases; the promotion service account is created by the customer going through a registration process with the promotion system; the customer can register using a mobile application or an online website to communicate with the promotion system);
enroll merchants; and accept dynamic affiliate merchant fee parameters (Brock -  Column 13 lines 23-58: the promotion system establishes a relationship between multiple merchants for the generation and processing of promotions ("promotion relationship"); the established relationship can be, for example, one factor of a set of factors considered by the promotion system when generating the promotion; the promotion system provides an interface that allows different merchants to connect with one another to establish the promotion relationships; the different merchants can choose to establish the promotion relationships between specific merchants with merchant locations that are geographically proximate ( e.g., two franchise merchants with stores that are located in the same downtown  area); the promotion system can identify potential merchants to establish the relationships as recommendations displayed ( e.g., via the interface) to the different merchants ( e.g., to select and establish a promotion relationship); the potential other merchants can be geographically proximate merchants or those located in a different geographical area, but may, for example, offer services and/or goods that are complementary to the particular merchant; the promotion system provides an interface that allows a particular merchant to register with the promotion system to establish a promotion; relationship with any merchant(s); the particular merchant simply signs up to be a part of the promotion program, facilitated by the promotion system, to have one or more promotions (about its product/service) be placed in any other merchant's receipt; once a promotion relationship is established (e.g., a merchant either registers to indicate interest in the promotion program or to indicate specific merchants with whom to participate in the program), the promotion system can facilitate the generation and/or redemption of the promotion between the different merchants; and Column 6 lines 31-52: for example, Merchant A can establish a synergistic relationship to allow promotions about geographically proximate Merchants Band C to be placed on Merchant A's receipts to customers, in exchange for the same practice from each of Merchants B and C. In this example, the promotion system incorporate this relationship factor to select to promote, for example, Merchants B and C, as opposed to Merchant D (who has no relationship with Merchant A), in the promotion placed in Merchant A's receipt; when a customer makes a purchase with any of the Merchants B and C based on the promotion with Merchant A, Merchant A would receive a portion of that purchase's payment (e.g., 2%), in exchange for the same from each of Merchants B and C; the established relationship can indicate the promotional value of the generated promotion; for example, the relationship specifies, or defines, a discount amount (e.g., deduction in value or percentage) or a free item that one merchant is willing to offer another merchant for promoting their products or services for sale; for example, Merchant B can offer to Merchant A's customer the promotion, "Get 20% off at Merchant B with $50 purchase at Merchant A."; Column 18 lines 49-64: the affiliate fee is dynamic because it can change in value as the value of the promotional value changes). 

Claims 6 and 15: Brock, Woo, Unser and Jones disclose the system of claim 5 and the method of claim 14, wherein the at least one host computing device is further configured to: retrieve the dynamic affiliate merchant fee parameters within a predetermined geofenced area around a location of the first enrolled merchant (Brock - Column 2 lines 43-64: the promotion system determines the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated with the customer, such as the payment card number of the card used in the first transaction; the promotion system further identifies a time ("timestamp") at which the first transaction occurs; using the payment card number, the promotion system identifies all other past purchases of the customer; the promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend; for example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee; once the promotion system has identified the spending trend, it selects, from a specified group of merchants, a second merchant that (a) is located within a specified distance from the geographical location of the first merchant location and (b) provides products and/or services correlating to the spending trend of the customer; the promotion system then generates a promotion for that second merchant and includes that promotion in a receipt for the first transaction; the receipt can be in a paper form or an electronic form (e.g., email or mobile application); the promotion system forwards the receipt with the promotion to the customer at the first merchant location (e.g., coffee shop location) to incentivize a visit to the second merchant location (e.g., flower shop location two blocks away); the promotion can be specific to a product or service offered by the second merchant (e.g., 20% off sunflowers) or it can be specific to just the second merchant (e.g., 20% off anything  sold by the second merchant); further, the promotion can include a time incentive where the promotional value decreases with the passage of time ( e.g., 20% if redeemed within the next 30 min. and 10% if redeemed within the next hour).

Claims 7-8 and 16-17: Brock, Woo, Unser and Jones disclose the system of claim 1 and the method of claim 10, wherein the at least one host computing device is further configured to: determine a location of the enrolled cardholder; select a location-based affiliate incentive offer to send as the affiliate incentive offer for the at least one affiliated merchant to the enrolled cardholder; and send the machine readable element to the digital wallet application executing on the mobile computing device at the determined location of the enrolled cardholder while the enrolled cardholder is located at the determined location ((Brock - column 17, lines 31-63: the promotion with the QR code associated with a product the second merchant is sent to the promotion mobile application of the customers previously combined with Woo: Page 1, Paragraph 1; Page 1, Paragraph 4; and Page 2, Paragraph 9); Brock - Column 2 lines 43-64: the promotion system determines the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated with the customer, such as the payment card number of the card used in the first transaction; the promotion system further identifies a time ("timestamp") at which the first transaction occurs; using the payment card number, the promotion system identifies all other past purchases of the customer; the promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend; for example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee; once the promotion system has identified the spending trend, it selects, from a specified group of merchants, a second merchant that (a) is located within a specified distance from the geographical location of the first merchant location and (b) provides products and/or services correlating to the spending trend of the customer; the promotion system then generates a promotion for that second merchant and includes that promotion in a receipt for the first transaction; the receipt can be in a paper form or an electronic form (e.g., email or mobile application); the promotion system forwards the receipt with the promotion to the customer at the first merchant location (e.g., coffee shop location) to incentivize a visit to the second merchant location (e.g., flower shop location two blocks away); the promotion can be specific to a product or service offered by the second merchant (e.g., 20% off sunflowers) or it can be specific to just the second merchant (e.g., 20% off anything sold by the second merchant); the promotion can include a time incentive where the promotional value decreases with the passage of time ( e.g., 20% if redeemed within the next 30 min. and 10% if redeemed within the next hour; Column 4 lines 46-61: the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants; the promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion;  a flow diagram illustrating a process for facilitating the generation and processing of a customized promotion based on a set of one or more factors to incentivize customer business between multiple merchants; the factors can include, for example, a geographical location, a spending trend, and promotion criteria associated with a selected set of customers; the process includes a first merchant at a first location, a second merchant at a second location, a customer at the first location, an electronic device at the first location, and a promotion system; Column 8 lines 15-39: once the promotion system has identified the spending trend, it selects a geographically proximate merchant that provides products and/or services correlated to the spending trend of the customer; the promotion system first identifies all geographically proximate merchants, such as merchants 102A-102N ( where A is an integer of" l" and N is an integer greater than 1 ); the promotion system can then filter the list of available merchants 102A-102N based on varying factors associated with the geographical location, the spending trend, or a combination thereof. In some embodiments, the promotion system filters the list of available merchants based on a predetermined distance of the geographical location; the predetermined distance can be another factor in the set of factors utilized by the promotion system to generate the promotion, where the predetermined can be specified by a merchant or by an administrator of the promotion system; for example, merchants located outside of a "5-mi radius" of the first merchant location are filtered out from the list of available merchants; in another example, only merchants within "1 city block" in each direction of the first merchant location is selected; the filtered list of merchants, or selected set of merchants, is then utilized by the promotion system in the generation of the promotion; and Column 17 lines 37-47: the promotion system can transmit the receipt to the customer; in one example, the promotion system sends an email (with the receipt for the first transaction) to the customer (e.g., the customer's mobile device); in another example, the promotion system transmits the receipt to the first merchant's POS device (e.g., mobile application installed on the POS device) so that the first merchant can print the receipt for the customer; in yet another example, the promotion system transmits the receipt to a mobile application installed on the customer's mobile device (e.g., iPhone®).

Claims 9 and 18: Brock, Woo, Unser and Jones disclose the system of claim 7 and the method of claim 17, wherein the affiliate incentive offer is presented as a notification message to the enrolled cardholder via the digital wallet application (Brock - Column 17 lines 31-47: the promotion system generates a receipt that includes the newly generated promotion; the promotion system can transmit the receipt to the customer; in one example, the promotion system sends an email (with the receipt for the first transaction) to the customer (e.g., the customer's mobile device); in another example, the promotion system transmits the receipt to the first merchant's POS device (e.g., mobile application installed on the POS device) so that the first merchant can print the receipt for the customer; in yet another example, the promotion system transmits the receipt to a mobile application installed on the customer's mobile device (e.g., iPhone®).

Claim 23: Brock, Woo, Unser and Jones disclose the non-transitory computer readable medium of claim 19, wherein the at least one host computing device is further configured to: determine a location of the enrolled cardholder; select a location-based affiliate incentive offer to send as the affiliate incentive offer for the at least one affiliated merchant to the enrolled cardholder; and send the affiliate incentive offer to the digital wallet application executing on the mobile computing device at the determined location of the enrolled cardholder while the enrolled cardholder is located at the determined location (Brock - Column 2 lines 43-64: the promotion system determines the spending trend by identifying the specific purchase in the first transaction (e.g., coffee) and an identifier associated with the customer, such as the payment card number of the card used in the first transaction; the promotion system further identifies a time ("timestamp") at which the first transaction occurs; using the payment card number, the promotion system identifies all other past purchases of the customer; the promotion system correlates these past purchases with the current purchase item based on the timestamp to determine the customer's spending trend; for example, the promotion system determines that on Sunday mornings, the customer typically purchases flowers after purchasing coffee; once the promotion system has identified the spending trend, it selects, from a specified group of merchants, a second merchant that (a) is located within a specified distance from the geographical location of the first merchant location and (b) provides products and/or services correlating to the spending trend of the customer; the promotion system then generates a promotion for that second merchant and includes that promotion in a receipt for the first transaction; the receipt can be in a paper form or an electronic form (e.g., email or mobile application); the promotion system forwards the receipt with the promotion to the customer at the first merchant location (e.g., coffee shop location) to incentivize a visit to the second merchant location (e.g., flower shop location two blocks away); the promotion can be specific to a product or service offered by the second merchant (e.g., 20% off sunflowers) or it can be specific to just the second merchant (e.g., 20% off anything sold by the second merchant); the promotion can include a time incentive where the promotional value decreases with the passage of time ( e.g., 20% if redeemed within the next 30 min. and 10% if redeemed within the next hour; Column 4 lines 46-61: the promotion system can further determine a portion of the payment for a purchase made at the second merchant location in response to a promotion, and distribute that portion to the first merchant, e.g., as a business practice that benefits both merchants; the promotion system, in exchange, can receive a facilitation fee from both the first and second merchants for generating and processing the promotion;  a flow diagram illustrating a process for facilitating the generation and processing of a customized promotion based on a set of one or more factors to incentivize customer business between multiple merchants; the factors can include, for example, a geographical location, a spending trend, and promotion criteria associated with a selected set of customers; the process includes a first merchant at a first location, a second merchant at a second location, a customer at the first location, an electronic device at the first location, and a promotion system; Column 8 lines 15-39: once the promotion system has identified the spending trend, it selects a geographically proximate merchant that provides products and/or services correlated to the spending trend of the customer; the promotion system first identifies all geographically proximate merchants, such as merchants 102A-102N ( where A is an integer of" l" and N is an integer greater than 1 ); the promotion system can then filter the list of available merchants 102A-102N based on varying factors associated with the geographical location, the spending trend, or a combination thereof. In some embodiments, the promotion system filters the list of available merchants based on a predetermined distance of the geographical location; the predetermined distance can be another factor in the set of factors utilized by the promotion system to generate the promotion, where the predetermined can be specified by a merchant or by an administrator of the promotion system; for example, merchants located outside of a "5-mi radius" of the first merchant location are filtered out from the list of available merchants; in another example, only merchants within "1 city block" in each direction of the first merchant location is selected; the filtered list of merchants, or selected set of merchants, is then utilized by the promotion system in the generation of the promotion; and Column 17 lines 37-47: the promotion system can transmit the receipt to the customer; in one example, the promotion system sends an email (with the receipt for the first transaction) to the customer (e.g., the customer's mobile device); in another example, the promotion system transmits the receipt to the first merchant's POS device (e.g., mobile application installed on the POS device) so that the first merchant can print the receipt for the customer; in yet another example, the promotion system transmits the receipt to a mobile application installed on the customer's mobile device (e.g., iPhone®).

Response to Arguments 
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
With regards to the 35 USC 101 rejection, the applicant argues that the claims are not directed to an abstract idea under Step 2A, Prong 2 based on the arguments in the declaration under rule 1.132 by Rick Unnerstall and restates the same arguments.  The examiner disagrees.  As clearly articulated in the rejection above each of the arguments have been determined to be not convincing or moot. Thus, the argument is not convincing. The rejections are proper have been maintained.
With regards to the 35 USC 101 rejection, the applicant argues that the claims recite “significantly more” under Step 2B, and “a combination of additional elements” that amount to an inventive concept under Step 2A, Prong 2.  The examiner disagrees. The scope of the claimed invention is limited to the “additional elements” of the at least one host computing device and the multi-party payment processing network and the function they perform. Any other “additional element” and the functions they perform are outside of the scope of the claimed invention because the claimed invention merely receives data from or transmits data to these devices. The at least one host computing device and the multi-party payment processing network are claimed as performing the functions of transmitting, storing, receiving, determining, identifying and generating.  The multi-party payment processing network merely performs the steps of transmitting and receiving which are part of the abstract idea and even if removed from the abstract idea would be considered insignificant extra solution activity.  The at least one host computing device performs the steps of transmitting, storing, receiving, determining, identifying and generating which have all been identified as part of the abstract idea.  The steps of gathering information, analyzing information, determining results, generating tailored content based on the result, and transmitting the results have all been determined by the courts to be parts of an abstract idea.  Any improvement recited in such steps are merely improvements in ineligible subject matter and represent an improvement to an “abstract idea”.  Such improvement are not patent eligible (SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract).  Thus, the additional elements when considered in combination are two general purpose computers that transmit and receive data in the performance of an abstract idea, one of which perform the additional functions of determining, identifying, and generating in the performance of an abstract idea.  As such, the claims merely apply the abstract idea to general purpose computers perform an abstract idea.  As such, the claims neither recite a combination of additional element that amount to an inventive concept nor recite “significantly more than the abstract idea. Thus, the rejection is proper an maintained.
With regards to the 35 USC 103 rejection, the applicant argues that the prior art does not disclose the newly amended limitation of “each of the financial transaction card originated messages being addressed to a respective issuer of an account proffered for a corresponding one of the payment-by-card transactions and being received in real time with respect to the proffer “.  The examiner agrees and has changed the prior art of record to address the newly amended.  The prior art of Lulic has been replaced with the prior art of Unser to address this limitation. As such, the argued limitation has been rejecting using the newly cited prior art of Unser in the Office Action above.  Thus, argument is moot.  
With regards to the 35 USC 103 rejection, the applicant argues that there would be no reason to adopt the communication standards of Lulic in the invention of Brock and Woo.  The examiner disagrees. However, the newly amended limitation argued above has required the replacement of the prior art of Lulic with the prior art of Unser which does not limit the communication standards to ISO 8583, thus the argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621